DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 11, 13-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “the force sensing layer comprises a plurality of force sensing electrodes, each of the plurality of force sensing electrodes is configured to change a resistance value upon being pressed, and the touch sensing layer is configured to detect a touch position;
each of the plurality of force sensing electrodes is configured to deform upon being pressed, so as to increase the resistance value;
at least one of the plurality of force sensing electrodes comprises a first sensing sub-electrode and a second sensing sub-electrode electrically connected to each other”.
The Prior Art discloses a display with a force sensing layer and a touch sensing layer below the force sensing layer.  The force sensing layer has a plurality of force sensors that change resistance according to a pressure applied to the force sensor.  The Prior Art does not disclose the force sensors having force sensing electrodes having a first and second sub-electrode.


the plane shape of at least one of the plurality of force sensing electrodes comprises a single spiral shape, and the force sensing layer further comprises a first signal line, a second signal line and a second insulating layer, the second insulating layer is between the at least one of the plurality of force sensing electrodes and the second signal line, the first signal line is electrically connected to an outer end of the at least one of the plurality of force sensing electrodes, a second via hole is arranged in the second insulating layer, and the second signal line is electrically connected to an inner end of the at least one of the plurality of force sensing electrodes through the second via hole”.
The Prior Art discloses a display with a force sensing layer and a touch sensing layer below the force sensing layer.  The force sensing layer has a plurality of force sensors that change resistance according to a pressure applied to the force sensor.  The Prior Art does not disclose the force sensors having force sensing electrodes having a wave shape or spiral shape with either end of the electrode connected to a first or second signal line.



wherein each of the plurality of force sensing electrodes is configured to deform upon being pressed, so as to increase the resistance value,
at least one of the plurality of force sensing electrodes comprises a first sensing sub- electrode and a second sensing sub-electrode electrically connected to each other, and the first sensing sub-electrode and the second sensing sub-electrode are on a same layer and abreast with each other”.
The Prior Art discloses a display with a force sensing layer and a touch sensing layer below the force sensing layer.  The force sensing layer has a plurality of force sensors that change resistance according to a pressure applied to the force sensor.  The Prior Art does not disclose the force sensors having force sensing electrodes having a first and second sub-electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 3, 2021